                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

RONALD PETERSEN,                                   CV 21–52–M–DLC–KLD

                      Petitioner,

vs.                                                         ORDER

PETE BLUDWORTH, ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

                       Respondents.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Order and Findings and Recommendations. (Doc. 4.) Judge DeSoto recommends

that Petitioner Ronald Petersen’s Petition for Writ of Habeas Corpus brought under

28 U.S.C. § 2254 (Doc. 1) be dismissed for lack of jurisdiction. (Doc. 4.)

Judge DeSoto also recommends that judgment be entered in Respondents’ favor

and that a certificate of appealability be denied. (Id.) Mr. Petersen has not filed

any objections.

      A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328




                                          1
F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error, the Court finds none.

      Mr. Petersen is serving a 100-year sentence in the Montana State Prison after

pleading guilty to deliberate homicide. (Doc. 4 at 2.) In July 2012, Mr. Petersen

first sought habeas relief before this Court which was ultimately denied in

February of 2016. (Doc. 4 at 3.) This initial petition advanced ineffective

assistance of counsel claims. (Id. at 2–3.) Mr. Petersen’s current petition

complains of a violation of his rights under the Fifth and Eighth Amendments

arguing that the sentencing state court-imposed parole conditions in violation of

Montana law. (Doc. 1 at 4.)

      Irrespective of the merits of Mr. Petersen’s new habeas claims, the Court

agrees with Judge DeSoto that the problem in this case stems from Mr. Petersen’s

failure to first obtain leave from the Ninth Circuit Court of Appeals before filing

his new petition. 28 U.S.C. § 2244(b)(3)(A). Absent such leave, this Court lacks

the jurisdiction necessary to address Mr. Petersen’s claims on the merits. Burton v.

Stewart, 549 U.S. 147, 157 (2007). As a final matter, the Court finds no clear error

in Judge DeSoto’s determination that reasonable jurists would not disagree as to

                                          2
the correctness of this procedural ruling, and, as such, a certificate of appealability

shall not issue.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendations (Doc. 4) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Petersen’s petition (Doc. 1) is

DISMISSED without prejudice for failure to comply with the requirements of 28

U.S.C. § 2244.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      The Clerk of Court is directed to enter, by separate document, a judgment of

dismissal and to close the case file.

      DATED this 21st day of June, 2021.




                                           3
